FILE COPY




         FIRST COURT OF APPEALS                                            FILED IN
         301 Fannin Street                                          1st COURT OF APPEALS
         Houston, Texas 77002-2066                                      HOUSTON, TEXAS
                                                                       April 21, 2015
         RE:   Case No. 01-14-00766-CV                              4/22/2015 7:55:00 AM
Style:   Keith Porter
                                                                    CHRISTOPHER A. PRINE
    v.   Patricia Porter                                                     Clerk

     The time for filing the APPELLANT’S brief has expired.        As of this date,
neither the brief nor a motion for extension of time has been filed by the appellant.
If you intend to file a brief in this case, within 10 days of the date of this notice
you must file a motion requesting an extension of time along with your brief or a
motion to extend time to file a brief.
      This appeal may be dismissed for want of prosecution unless (1) appellant files
a motion to extend time that states the facts relied on to reasonably explain
appellant’s failure to timely file its brief and (2) the appellee is not
significantly injured by appellant’s failure to timely file appellant’s brief. See
TEX. R. APP. P. 10.5(b)(1), 38.6(d), 38.8(a)(1),42. Please notify the Court within 10
days if you do not intend to file a brief.
T. C. Case # 2013-47027                       Christopher A. Prine, Clerk of the Court

                             Myrna Guidry
                             3730 Kirby Dr Ste 1200
                             Houston, TX 77098-3985
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       April 21, 2015
         RE:   Case No. 01-14-00766-CV

Style:   Keith Porter
    v.   Patricia Porter

     The time for filing the APPELLANT’S brief has expired.        As of this date,
neither the brief nor a motion for extension of time has been filed by the appellant.
If you intend to file a brief in this case, within 10 days of the date of this notice
you must file a motion requesting an extension of time along with your brief or a
motion to extend time to file a brief.
      This appeal may be dismissed for want of prosecution unless (1) appellant files
a motion to extend time that states the facts relied on to reasonably explain
appellant’s failure to timely file its brief and (2) the appellee is not
significantly injured by appellant’s failure to timely file appellant’s brief. See
TEX. R. APP. P. 10.5(b)(1), 38.6(d), 38.8(a)(1),42. Please notify the Court within 10
days if you do not intend to file a brief.
T. C. Case # 2013-47027                       Christopher A. Prine, Clerk of the Court

                             Sonya Chandler-Anderson
                             405 Main St Ste 701
                             Houston, TX 77002-1827
                             DELIVERED VIA E-MAIL